DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Nimbalker et al. (U.S. Patent Application Publication # 2016/0227548 A1) teach “UE can receive Zero Power Channel State Information Reference Signal (ZP-CSI-RS) configuration information for an aperiodic ZP-CSI-RS of a serving cell.”(Fig(s).1-3, 7; Abstract, Paragraph [0018]) in view of Chen et al. (U.S. Patent Application Publication # 2013/0301549 A1) teach “a method 500 for adaptively decoding overhead resource elements (REs) in a physical resource block (PRB) used for an enhanced physical downlink control channel (ePDCCH) transmission, … ”(Fig.3; Paragraph [0054]), fail to disclose: “based on that only the CSI-RS indication is received and the CSI-RS indication does not include information for CSI-RS resource for each UE in a cell, 
decoding a downlink data channel and an enhanced downlink control channel by puncturing CSI resources included in the plurality of CSI-RS resource configurations; and 
based on that only the CSI-RS indication is received and the CSI-RS indication includes information for CSI-RS resource for each UE in a cell, 
decoding a downlink data channel and an enhanced downlink control channel by rate matching CSI resources included in the plurality of CSI-RS resource configurations.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 5-7 and 9 are also allowed by virtue of their dependency on claim 1.
Regarding claim 14, the best prior art found during the examination of the present, Nimbalker et al. (U.S. Patent Application Publication # 2016/0227548 A1) teach “UE can receive Zero Power Channel State Information Reference Signal (ZP-CSI-RS) configuration information for an aperiodic ZP-CSI-RS of a serving cell.”(Fig(s).1-3, 7; Abstract, Paragraph [0018]) in view of Chen et al. (U.S. Patent Application Publication # 2013/0301549 A1) teach “a method 500 for adaptively decoding overhead resource elements (REs) in a physical resource block (PRB) used for an enhanced physical downlink control channel (ePDCCH) transmission, … ”(Fig.3; Paragraph [0054]), fail to disclose: “based on that only the CSI-RS indication is received and the CSI-RS indication does not include information for CSI-RS resource for each UE in a cell, 
decodes a downlink data channel and an enhanced downlink control channel by puncturing CSI resources included in the plurality of CSI-RS resource configurations; and 
based on that only the CSI-RS indication is received and the CSI-RS indication includes information for CSI-RS resource for each UE in a cell, 
decodes a downlink data channel and an enhanced downlink control channel by rate matching CSI resources included in the plurality of CSI-RS resource configurations.” Also, the examiner submits that the .
Conclusion
3.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 13, 2021